Busch's Kredit Jewelry Company, Inc. v. Commissioner.Busch's Kredit Jewelry Co. v. CommissionerDocket No. 17016.United States Tax Court1948 Tax Ct. Memo LEXIS 1; 7 T.C.M. (CCH) 977; T.C.M. (RIA) 48272; December 31, 1948Robert G. MacAlister, Esq., for the petitioner. Thomas R. Charshee, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency of $9,867.97 in excess profits tax for 1944 and a deficiency of $177.20 in income tax for 1945. The only issue requiring decision is whether or not the Commissioner erred in excluding from equity invested capital uncollected and untaxed profits on installment sales made in prior years where the taxpayer computed its taxable net income for income tax purposes on the installment sales method and elected under section 736 (a) to have its income for excess profits tax purposes computed on an accrual method of accounting. The facts have*2  been stipulated. The question involved herein is the same as that decided by this Court in the case of The J. L. Goodman Furniture Company, 11 T.C. 530">11 T.C. 530 (September 30, 1948) on facts which are not distinguishable from those set forth in the stipulation in this case. The parties agree that the two cases are not distinguishable but the petitioner has endeavored to show that an incorrect result was reached in the Goodman case. The Court there said that it would continue for the present to follow its views as expressed in the case Kimbrell's Home Furnishings, Inc., 7 T.C. 339">7 T.C. 339, despite the reversal of that case, 159 Fed. (2d) 608. That statement still holds good. Decision will be entered under Rule 50.